DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 8-14, there is no cited art that discloses, a method comprising the determining step of claim 8 and further including the steps of “estimating, by the system, a frequency value of the superconducting resonator based on the length value of the superconducting resonator and the effective dielectric constant of the dielectric substrate; and 
generating, by the system, a resonant circuit based on the frequency value of the superconducting resonator, wherein the resonant circuit models the superconducting resonator and comprises at least one inductor and at least one capacitor.”
There is no cited art that discloses estimating the frequency value of the a superconducting resonator according to the length and effective dielectric constant of the substrate of the superconducting resonator and then generating a resonant circuit that models the superconducting resonator comprising at least one inductor and at least one capacitor based on the estimated frequency value.
Claims 1-7 and 15-20 are allowed for similar reasons as claim 8.
The previous double patenting rejections have been removed according to the newly amended estimation and generation of the resonant circuit which is not recited in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849